JOHN F. t'ARREM.
                                                                                             COUNTY CLERK
                           No cC-/3~-&3>9£?\jg                                           0ALLAS roL,m T£XAS
                                                                                         2lliAU8 3! PH12= "I i»
     pTflZ. Mrtf77KkJ/AI/Aftr In the^Z^ court
     Plaintiff


         >i
                                      cot/ft^/ ew&r LJttt/                           r-      i2     S3
       ^^^ T^^^^g-                                                                   ? : ^
     Defendant                                        Dallas County, Texas
                                                                                     >
                                                                                         5 ^        ^S

                                    NOTICE OF APPEAL                                 S ^            ^
                                                                                     ^        !,°   <•.»


     TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW the Defendant, self-represented, and fries this Notice ofAppeal
     from the judgment signed by the Court on /£//&K/±f 24 2-&/J?                        . J/fjr-tf/ £
/S^JZ^I^ Defendant, appeals to the" ^& ^A/JfrT & /rf/y&/r^>
     at Dallas. Texas.                                                       *

                                                    Respectfully submitted,>     A


                                                    Print Name: /?&&££' -T^JZ^J^
                                                    Address: ?J*/*f /T/Z/jStTZ/XLC ^j/
                                                    Telephone: 7!h~ Z^*/~ fW?


                                 CERTIFICATE OF SERVICE

         I, fl&£#j? T^'^^befendant, do hereby certify that atrue and correct C0Py           <7/^g/
     ofthe'foregoing has been mailed, certified mail, return receipt requested to J^JJ^p^^1 /TfW
 AJoLB^)/           ,Attorney for Plaintiff, at -?//?- IV'fl#Kk /?#UJ^ /?K/~^MPr2>/7/'?*X,
 1               ----^Z_dayof^^<^Xl-'20^
     i cXaS, uii uus me                                                                  •                  ^0/"
                                                         /get* //-
                                                        .signature

                                                          /}&£#£ -rtmg&FZ'
                                                        Print Name